In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 14‐1251 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

WILLIAM PATRICK CLARK, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                    Southern District of Illinois. 
           No. 3:11‐cr‐30236 — David R. Herndon, Judge. 
                     ____________________ 

     ARGUED FEBRUARY 11, 2015 — DECIDED MAY 28, 2015 
                 ____________________ 

    Before FLAUM, WILLIAMS, and HAMILTON, Circuit Judges. 
    FLAUM,  Circuit  Judge.  William  Patrick  Clark’s  trucking 
business  was  hired  to  perform  hauling  services  on  a  state‐ 
and  federally  funded  highway  project  in  Missouri.  Because 
federal funds were in play, Clark’s contract with the project’s 
general contractor required that he pay his truck drivers the 
federal  prevailing  wage  pursuant  to  the  Davis‐Bacon  Act 
(which, at the time, was $35.45/hour). Clark chose not to do 
so,  however,  individually  contracting  with  his  drivers  for 
2                                                        No. 14‐1251 

roughly  $15/hour  instead.  Throughout  the  project,  as  re‐
quired by his contract, Clark submitted weekly payroll certi‐
fications  in  which  he  falsely  attested  to  paying  his  workers 
$35.45/hour.  After  his  work  on  the  project  concluded,  he 
submitted an affidavit to the Missouri Department of Trans‐
portation  (“MODOT”),  certifying  compliance  with  Missouri 
state law and its state wage order. On account of these attes‐
tations,  the  government  charged  Clark  with  ten  counts  of 
making  false  statements  in  violation  of  18  U.S.C.  §  1001. 
Counts 1–9 pertained to nine of the weekly certifications he 
submitted, while Count 10 concerned the MODOT affidavit. 
A jury convicted Clark on each count.  
    On  appeal,  Clark  argues  that  the  government  presented 
insufficient  evidence  for  the  jury  to  conclude  that  his  false 
statements were material to the federal government—an ele‐
ment of § 1001. And he argues that the sentencing judge mis‐
takenly concluded that his false statements caused his under‐
paid employees loss for purposes of applying the sentencing 
loss enhancement and ordering restitution. We disagree with 
Clark’s argument regarding the materiality of the statements 
contained  in  his  weekly  payroll  certifications  and  with  his 
contention  that  those  false  statements  had  no  effect  on  the 
monies paid to his employees. We agree with Clark, though, 
that  the  government  failed  to  prove  that  his  affidavit  to 
MODOT  had  a  natural  capability  of  influencing  the  federal 
government.  Accordingly,  we  reverse  Clark’s  conviction  on 
Count 10 due to insufficient proof of materiality. But we af‐
firm  his  other  nine  convictions,  the  district  court’s  order  of 
restitution,  and  its  application  of  the  loss  enhancement  at 
sentencing.  
                                      
No. 14‐1251                                                       3 

                           I. Background 
    William Patrick Clark, the owner and president of Clark 
Trucking and Excavation LLC (“Clark Trucking”), worked in 
his  family’s  business  from  the  time  he  was  fourteen  years 
old  until  the  company  dissolved  as  a  consequence  of  his 
criminal  convictions  in  this  case.  Clark  was  charged  and 
convicted by  a jury of making false statements (in violation 
of 18 U.S.C. § 1001(a)(3)) regarding the wages he paid to his 
employees  on  a  subcontract  to  improve  Interstate  Highway 
64 (“the I‐64 Project”) in Missouri. The $438 million I‐64 Pro‐
ject was funded both by the state of Missouri and the federal 
government. The project’s general contractor, Gateway Con‐
structors,  subcontracted  with  Clark  on  March  11,  2007  to 
“provide hauling services” on a portion of the I‐64 Project.  
     Clark’s subcontract, titled “Project  Hauling  Agreement,” 
specified  that  Clark’s  services  were  “subject  to  prevailing 
wages.”  It  required  Clark  to  “comply  with  all  applicable 
laws,  ordinances,  statutes,  rules  and  regulations,  Federal, 
State,  County,  Municipal,  pertaining  to  the  Work,  but  not 
limited to, those regulations relating to wages.” And it man‐
dated that Clark “submit copies of certified payrolls for on‐
site  hauling  by  law,  rule  or  regulation.”  The  Agreement  in‐
cluded  as  an  addendum  federal  form  FHWA‐1273,  titled 
“Required  Contract  Provisions—Federal‐Aid  Construction 
Contracts.”  The  addendum  specified  that  “All  mechanics 
and  laborers  employed  or  working  upon  the  site  of  the 
work”  had  to  be  paid  wages  according  to  “the  wage  deter‐
mination  of  the  Secretary  of  Labor,  …  which  is  attached 
hereto, and made a part thereof, regardless of any contractu‐
al  relationship  …  between  the  contractor  or  its  subcontrac‐
tors and such laborers and mechanics.” But it was undisput‐
4                                                        No. 14‐1251 

ed  at  trial  that  no  numerical  hourly  wage  was  attached  to 
Clark’s subcontract or specified therein.  
    About  a  year  after  Clark  entered  into  the  subcontract, 
however,  the  Missouri  Highway  and  Transportation  Com‐
mission issued a “wage order”—identified at trial as “Annu‐
al  Wage  Order  No.  50”—which  became  incorporated  into 
the contract. The actual wage order was not part of the rec‐
ord  at  trial,  but  (according  to  testimony)  it  mandated  that 
employees  be  paid  $35.45/hour,  Missouri’s  state  prevailing 
wage  (which,  not  coincidentally,  was  also  the  federal  pre‐
vailing wage, as determined by the U.S. Secretary of Labor). 
Trial  testimony  provided  by  April  Brown,  the  Missouri  De‐
partment  of  Transportation  (“MODOT”)  official  who  pro‐
vided  oversight  of  the  I‐64  Project  for  the  state,  established 
that  there  was  some  confusion  during  the  project  among 
subcontractors  as  to  the  prevailing  wage  that  they  were  re‐
quired  to  pay,  because  the  wage  rate  was  not  expressly  at‐
tached  to  their  contracts.  For  reasons  unclear  from  Ms. 
Brown’s  testimony,  some  contractors  apparently  had  been 
led to believe that the prevailing rate was about three dollars 
less  than  $35.45  and  thus  paid  their  employees  that  lesser 
wage until the wage order was issued and provided clarifi‐
cation.  At  that  point,  the  confused  subcontractors  corrected 
their wage rate and reimbursed their employees accordingly. 
    Pursuant  to  Clark’s  subcontract—and  the  Davis‐Bacon 
Act itself—on June 29, 2007, Clark began submitting certified 
payrolls  to  Gateway  for  each  week  of  hauling  services  per‐
formed by his drivers. These forms are Department of Labor 
forms  U.S.G.P.O.  1997  519.861,  which  expressly  state  that 
falsified  information  would  subject  the  subcontractor  to 
criminal  prosecution  pursuant  to  18  U.S.C.  §  1001.  On  each 
No. 14‐1251                                                        5 

submission,  Clark  listed  the  drivers  under  his  employ  and 
the numbers of hours that he had paid to each for the previ‐
ous  week,  and  averred  that  he  had  paid  them  $35.45/hour. 
As required by the form, Clark totaled the weekly wages he 
paid to his employees by multiplying $35.45 by the number 
of hours that each employee worked during the week at is‐
sue. Each payroll certification contained the following decla‐
ration: 
       That any payrolls otherwise under this contract 
       required to be submitted for the above periods 
       are  correct  and  complete;  that  the  wage  rates 
       for laborers or mechanics contained therein are 
       not  less  than  the  applicable  wage  rates  con‐
       tained in any wage determination incorporated 
       into  this  contract;  that  the  classifications  set 
       forth therein for each laborer or mechanic con‐
       form with the work he performed. 
Clark, however, did not pay his drivers $35.45/hour. Instead, 
he  individually  contracted  with  each  employee  for  roughly 
$15/hour. Testimony elicited from his drivers at trial demon‐
strated that his drivers knew that Clark was supposed to pay 
them  the  federal  prevailing  wage.  It  seems  that  they  were 
happy to have the work, so they did not complain about be‐
ing shortchanged. 
    Although Clark completed work on the project at the end 
of  December,  2009,  the  I‐64  project  itself  concluded  in  Au‐
gust  2010.  The  next  month,  on  September  27,  2010,  Clark 
signed  a  “Final  Release  and  Waiver  of  Lien”  for  Gateway 
Constructors  that  included  a  statement  that  “All  labor  em‐
ployed  thereon  or  in  connection  [with  the  I‐64  project]  has 
been  paid  at  the  applicable  prevailing  wage  rate.”  A  year 
6                                                      No. 14‐1251 

later,  on  September  27,  2011,  Clark  was  informed  that 
MODOT  required  an  affidavit,  swearing  compliance  with 
Missouri  state  laws.  Clark  signed  and  submitted  the  affida‐
vit, certifying that: 
       [A]ll  provisions  and  requirements  set  out  in 
       Chapter  290,  Sections  290.210  through  and  in‐
       cluding  290.340,  Missouri  Revised  Statutes, 
       pertaining  to  the  payment  of  wages  to  work‐
       men  employed  on  public  works  projects  have 
       been  fully  satisfied  and  there  has  been  no  ex‐
       ception  to  the  full  and  complete  compliance 
       with  said  provisions  and  requirements  with 
       Annual  Wage  Order  No.  50  …  issued  by  the 
       Division of Labor Standards … . 
Two months later, Clark was arrested. A U.S. Department of 
Labor  investigation  into  another  company  that  had  worked 
on  the  I‐64  project  led  DOL  to  search  the  offices  of  Clark 
Trucking and confiscate documents. 
    On December 14, 2011, based on that search and seizure, 
a  grand  jury  in  the  Southern  District  of  Illinois  indicted 
Clark,  charging  him  with  ten  counts  of  making  false  state‐
ments in violation of 18 U.S.C. § 1001(a)(3). Counts 1–9 con‐
cerned nine weekly payroll certifications that Clark submit‐
ted  to  Gateway  during  the  project.  Although  Clark  worked 
on the I‐64 project from April 28, 2007 through December 26, 
2009 (and submitted false payroll certifications weekly from 
June 29, 2007 through the project’s completion), the govern‐
ment charged Clark with just nine counts related to the pay‐
roll  forms—one  count  for  each  of  the  nine  weeks  running 
from  August  30,  2009  through  October  31,  2009.  Count  10 
concerned Clark’s submission of his September 27, 2011 affi‐
No. 14‐1251                                                                          7 

davit  to  MODOT  regarding  his  compliance  with  Missouri 
wage laws.  
    Early  on,  the  district  court  granted  Clark’s  motion  to 
dismiss for improper venue, but, in July 2013, we reversed in 
light  of  our  determination  that  venue  is  proper  in  both  the 
Eastern  District  of  Missouri  (where  the  false  forms  were 
filed) and the Southern District of Illinois (where Clark creat‐
ed the false payroll records and signed the affidavit). United 
States v. Clark, 728 F.3d 622 (7th Cir. 2013). 
    On remand, the case was tried to a jury. The government 
presented  evidence  that  Clark  was  required  to  pay  his  em‐
ployees  the  “prevailing  wage,”  certified  that  he  paid  them 
$35.45/hour,  but  that  he,  in  fact,  did  not.  The  government 
elicited testimony from two MODOT employees who spoke 
to their interactions with Clark. The government also put on 
an  agent  from  the  U.S.  Department  of  Labor,  John  Borders, 
who  testified  that  he  discovered  Clark’s  false  certifications 
while investigating another company. Borders was the only 
witness from the federal government, and he did not testify 
about Clark’s contract, the  wage orders,  or  Clark’s affidavit 
certifying compliance with Missouri law. Clark’s defense fo‐
cused  on  mens  rea,1  arguing  that  he  lacked  notice  of  the  re‐
quired prevailing wage—stressing that the U.S. Secretary of 
Labor’s $35.45 figure was not expressly stated in Clark’s con‐
tract  and  noting  that  there  had  been  confusion  among  the 
other subcontractors regarding their precise wage obligation. 
Numerous Clark drivers testified that they were paid in the 

                                                 
1  “‘[I]ntent  to  deceive’  is  an  element  of  [section  1001].”  United  States  v. 

Ranum, 96 F.3d 1020, 1033 (7th Cir. 1996). 
8                                                         No. 14‐1251 

neighborhood  of  $15.  Yet,  with  one  exception,  each  witness 
testified  that  he  was  satisfied  with  his  pay  and  did  not  feel 
cheated by Clark. Nevertheless, the jury convicted him on all 
ten counts.  
    At  sentencing,  Clark  disputed  that  his  employees  were 
“victims” entitled to restitution and, for purposes of the sen‐
tencing enhancement  set forth in U.S.S.G. § 2B1.1(b)(1),  that 
they  suffered  any  “loss”  as  a  result  of  his  false  statements. 
The  government countered  by arguing that  (1)  Clark’s  false 
statements to the government were part of a “scheme to de‐
fraud”  his  employees,  that  (2)  an  Application  Note  to  the 
Guidelines stating a “special rule[]” for “case[s] involving a 
Davis‐Bacon  violation”  governed  the  loss  calculation,  and 
that (3) “[i]f the offense had not been committed by the de‐
fendant,  then  each  driver  would  have  received  the  wages 
reported  in  the  false  certifications.”  In  the  government’s 
view, both the U.S. government and the employees were vic‐
timized  by  Clark’s  conduct,  and,  consequently,  Clark’s  em‐
ployees  should  be  compensated  for  the  difference  between 
the $35.45/hour Clark should have paid them and the rough‐
ly $15/hour that he did pay them.  
    Three  of  Clark’s  former  employees,  however,  addressed 
the court through a letter or in person to express support for 
Clark  and  to  deny  that  they  had  been  victimized.  Initially, 
the  probation  office  took  this  same  position,  in  light  of  the 
fact  that  Clark’s  drivers  were  not  deceived  (they  were  paid 
the  rate  for  which  they  contracted  with  Clark)  and  because 
the  same  federal  funds  would  have  been  expended  regard‐
less of the hourly wage that Clark paid his drivers. As such, 
the  initial  PSR  deemed  restitution  inapplicable  in  this  case. 
The  government  objected  to  probation’s  recommendation 
No. 14‐1251                                                           9 

and,  in  response,  probation  revised  the  report,  ultimately 
characterizing Clark’s employees as “victims” entitled to res‐
titution  and  recommending  that  the  district  judge  enhance 
Clark’s  offense  level  by  2  points  under  U.S.S.G. 
§ 2B1.1(b)(2)(A)  for  offenses  involving  ten  or  more  victims. 
(Over  the  nearly  three  years  that  Clark  worked  on  the  pro‐
ject, he employed 22 drivers in total.)  
    Both  versions  of  the  PSR  (including  the  first  version, 
which  concluded  that  Clark’s  employees  were  not  victims) 
determined that Clark’s statements resulted in a “loss” to his 
twenty‐two drivers in excess of $200,000 (calculated by mul‐
tiplying  the  number  of  employee  hours  over  the  course  of 
the project by $20—the rough difference between the $35.45 
required wage and the $15 wage Clark paid his employees). 
This  resulted  in  a  12‐level  enhancement  to  his  offense  level 
under  U.S.S.G.  § 2B1.1(b)(1)(G).  Clark  contested  these  de‐
terminations,  arguing  that  his  employees  were  not  victims 
because  they  suffered  no  actual  loss  due  to  his  false  state‐
ments.  But  the  PSR  determined—and  the  district  court 
agreed—that  his  drivers  did  incur  losses,  in  part,  based  on 
Application Note 3(F) to U.S.S.G. § 2B1.1, which states: “In a 
case involving a Davis‐Bacon violation (i.e., a violation of 40 
U.S.C. § 3142, criminally prosecuted under 18 U.S.C. § 1001) 
the  value  of  benefits  shall  be  considered  to be  not  less  than 
the difference between the legally required wages and actual 
wages  paid.”  In  the  sentencing  judge’s  estimation,  if  Clark 
had  complied  with  the  Davis‐Bacon  Act  and  paid  his  em‐
ployees  the  $35.45  prevailing  wage,  his  drivers  would  have 
been  paid  $20/hour  more  than  Clark  in  fact  paid  them. 
Therefore,  the  district  judge  concluded  that,  even  though 
Clark’s convictions were for making false statements in vio‐
lation of 18 U.S.C. § 1001 (Davis‐Bacon Act violations are not 
10                                                        No. 14‐1251 

themselves criminal), that statute can be used as a vehicle for 
prosecuting  Clark’s  failure  to  comply  with  the  wage  law. 
And  that  failure  directly  and  proximately  caused  his  em‐
ployees actual monetary loss, the court ruled.  
    With a criminal history category of  1 and a  base  offense 
level  of  6,  the  12‐level  loss  enhancement  plus  the  2‐level 
number‐of‐victims  enhancement  resulted  in  a  sentencing 
range of 33–41 months incarceration on each count. The dis‐
trict  court  sentenced  Clark  to  33  months  incarceration  on 
each count (to run concurrently), 3 years supervised release, 
a $1000 assessment, and $273,118.43 in total restitution to his 
22 former employees.  
    On  appeal,  Clark  challenges  (1)  his  conviction  on  Count 
10, arguing that the government failed to prove that his affi‐
davit to MODOT was capable of influencing the federal gov‐
ernment;  (2)  his  convictions  on  Counts  1–9,  contending,  in 
effect,  that  his  false  payroll  certifications  did  not  concern  a 
matter within the federal government’s purview; (3) his res‐
titution  order,  maintaining  that  his  failure  to  pay  his  em‐
ployees,  not  the  after‐the‐fact  false  statements  for  which  he 
was  convicted,  deprived  his  employees  of  income;  and  (4) 
the  12‐level  loss  enhancement,  (similarly)  arguing  that  his 
false certifications neither caused nor were intended to cause 
his employees monetary loss.  
                             II. Discussion 
      A. Materiality of the MODOT Affidavit 
   18  U.S.C.  §  1001(a)(3)  provides  that  “whoever,  in  any 
matter within the jurisdiction of the executive, legislative, or 
judicial  branch  of  the  Government  of  the  United  States, 
knowingly and willfully … makes or uses any false writing 
No. 14‐1251                                                         11 

or  document  knowing  the  same  to  contain  any  materially 
false, fictitious, or fraudulent statement or entry,” faces crim‐
inal liability. In other words, the statute makes it a criminal 
offense to render a statement that: (1) is false, (2) is material, 
(3) is knowingly and willfully made, and (4) concerns a mat‐
ter within the jurisdiction of a federal department or agency. 
United States v. Turner, 551 F.3d 657, 662 (7th Cir. 2008). For a 
statement to be materially false, it “must have ‘a natural ten‐
dency  to  influence,  or  [be]  capable  of  influencing,  the  deci‐
sion  of  the  decisionmaking  body  to  which  it  was  ad‐
dressed.’”  United  States  v.  Gaudin,  515  U.S.  506,  509  (1995) 
(quoting  Kungys  v.  United  States,  485  U.S.  759,  770  (1988)). 
“We  do  not  require  the  statement  to  actually  influence  the 
agency to which it was directed, or even that the agency rely 
on  the  statement  in  any  way.”  United  States  v.  Lupton,  620 
F.3d 790, 806 (7th Cir. 2010). Rather, “[t]he ‘central object’ of 
the  materiality  inquiry  is  ‘whether  the  misrepresentation  or 
concealment was predictably capable of affecting, i.e., had a 
natural tendency to affect, the official decision.’” Turner, 551 
F.3d  at  663  (quoting  Kungys,  485  U.S.  at  771).  The  govern‐
ment’s brief, at least implicitly, agrees with Clark’s position 
that—to  be  material—Clark’s  false  statements  had  to  be  ca‐
pable of influencing the U.S. Department of Labor.  
     In  terms  of  the  jurisdiction  element,  “[a]  false  statement 
may fall within section 1001 even when it is not submitted to 
a federal agency directly and the federal agencyʹs role is lim‐
ited  to  financial  support  of  a  program  it  does  not  itself  di‐
rectly  administer.”  United  States  v.  Petullo,  709  F.2d  1178, 
1180  (7th  Cir.  1983).  “In  such  cases,  the  necessary  link  be‐
tween deception of the non‐federal agency and effect on the 
federal agency is provided by the federal agencyʹs retention 
of  the  ultimate  authority  to  see  that  the  federal  funds  are 
12                                                         No. 14‐1251 

properly  spent.”  Id.  (internal  citation  and  quotation  marks 
omitted).  
    Clark  concedes  that  his  statements  in  the  MODOT  affi‐
davit  were  false.  He  argues,  though,  that  the  government 
failed  to  introduce  evidence  at  trial  proving  that  his  mis‐
statements, which he submitted to a state agency and which 
concerned compliance with Missouri state law, were materi‐
ally false. The government—again, accepting Clark’s premise 
that for Clark’s statements to be material, they had to be ca‐
pable  of  influencing  the  federal  Department  of  Labor—
counters  that  Clark’s  statements  concerning  the  wages  he 
paid  his  employees  satisfy  materiality  simply  because  the 
federal government had an interest in ensuring that the pro‐
ject’s  subcontractors  paid  their  employees  the  federal  pre‐
vailing wage.  
    Whether  a  statement  is  “material”  is  a  fact  question  for 
the  jury.  United  States  v.  Beaver,  515  F.3d  730,  740  (7th  Cir. 
2008).  Normally,  “[a]  defendant  who  challenges  the  suffi‐
ciency of the  evidence  faces a daunting standard of review. 
In considering such a challenge, we view ‘the evidence in the 
light most favorable to the Government, defer[] to the credi‐
bility determination of the jury, and overturn[] a verdict only 
when the record contains no evidence, regardless of how it is 
weighed, from which the jury could find guilt beyond a rea‐
sonable doubt.’” United States v. Carter, 695 F.3d 690, 698 (7th 
Cir.  2012)  (quoting  United  States  v.  Perez,  612  F.3d  879,  885 
(7th Cir. 2010)). But as the government points out, Clark did 
not renew his motion for judgment of acquittal at the end of 
his trial. Therefore, “we will only reverse his conviction if we 
find a ‘manifest miscarriage of justice’ under the plain error 
standard of review.” United States v. Rea, 621 F.3d 595, 601–
No. 14‐1251                                                       13 

02 (7th Cir. 2010). Under either standard, though, if (as Clark 
claims)  the  government  failed  to  put  on  any  evidence  from 
which a rational jury could find Clark’s statements material, 
his conviction must be set aside. See Rea, 621 F.3d at 602 (not‐
ing that reversal is warranted under the demanding miscar‐
riage of justice standard if the record is “devoid of evidence 
pointing to guilt”) (citation omitted).  
    Turning  to  Clark’s  argument,  we  are  unconvinced  that 
statements made to a state agency (even ones concerning on‐
ly  state  law)  are  incapable  of  influencing  the  federal  gov‐
ernment as a per se rule. Cf. Petullo, 709 F.2d at 1179 (affirm‐
ing a false statements conviction where a contractor submit‐
ted  false  claims  to  the  City  of  Chicago,  which  had  received 
federal  funds  for  snow  removal).  See  also  United  States  v. 
White, 270 F.3d  356  (6th Cir. 2001)  (affirming a Section 1001 
conviction  where  the  defendants  made  false  statements  to 
the  Kentucky  Division  of  Water).  Nevertheless,  we  agree 
with  Clark  that  the  government  failed  to  prove  how  his 
statements to a state agency in this case had an ability to in‐
fluence the federal government.  
    The government emphasizes that a false statement under 
section 1001 is material if it merely has the mere “possibility 
of  influencing”  a  federal  government  agency,  Turner,  551 
F.3d  at  659,  and  points  out  that  the  Sixth  Circuit  has  de‐
scribed this as a “fairly low bar for the government to meet.” 
White, 270 F.3d at 365. The government argues that it cleared 
this low bar by way of Government Exhibit 52, which it pre‐
sented at trial and which the jury reviewed during its delib‐
eration.  Government  Exhibit  52  is  Form  FHWA‐1273,  titled 
“Required  Contract  Provisions  Federal‐Aid  Construction 
Contracts,”  which  (as  discussed  earlier)  was  attached  to 
14                                                         No. 14‐1251 

Clark’s  Hauling  Agreement  with  Gateway  Constructors. 
Again, one of the provisions contained in this document is a 
requirement that Clark had to pay his employees consistent 
with  “the  wage  determination  of  the  Secretary  of  Labor,  … 
which is attached hereto, and made a part thereof, regardless 
of any contractual relationship … between the contractor or 
its  subcontractors  and  such  laborers  and  mechanics.”  Ac‐
cording  to  the  government,  “common  sense  dictates  that  a 
false  statement  regarding  the  wages  paid  on  [sic]  contract 
ostensibly covered by the Davis‐Bacon Act has the potential 
to  influence  the  Department  of  Labor,”  because  “[i]t  is  the 
Department’s  regulatory  responsibility  to  ensure  that  the 
Davis‐Bacon  Act’s  prevailing  wage  requirements  are  con‐
sistently  enforced  on  all  federally‐funded  construction  pro‐
jects.  And  the  right  to  cut  off  payments  to  a  contractor  is  a 
very real, potentially very costly enforcement mechanism.”  
    In fact, the U.S. Department of Labor had the authority—
upon  learning  that  employees  of  a  subcontractor  are  being 
paid  less  than  the  U.S.  Secretary  of  Labor’s  prevailing 
wage—to make a written request to MODOT, asking that it 
withhold  “any  accrued  payments  or  advances  as  may  be 
considered necessary” to pay the employees their owed pre‐
vailing wages. This was specified in addendum federal form 
FHWA‐1273, titled “Required Contract Provisions—Federal‐
Aid  Construction  Contracts”:  “[t]he  [state  highway  agency] 
shall upon its own action or upon written request of an au‐
thorized representative of the DOL withhold, or cause to be 
withheld, from the … subcontractor under this contract or … 
any  other  Federally‐assisted  contract  subject  to  the  Davis‐
Bacon  prevailing  wage  requirements  which  is  held  by  the 
same prime contractor, as much of the accrued payments or 
No. 14‐1251                                                                    15 

advances as may be considered necessary to pay laborers or 
mechanics … .”  
     But  the  government  appears  to  miss  Clark’s  point.  The 
affidavit Clark submitted to MODOT on September 27, 2011 
swears  only  that  he  complied  with  “all  provisions  and  re‐
quirements set out in Chapter 290, Sections 290.210 through 
and including 290.340, Missouri Revised Statutes, pertaining 
to  the  payment  of  wages  to  workmen”  and  with  “Annual 
Wage  Order  No.  50”  issued  by  the  Missouri  Highway  and 
Transportation Commission. On its face, therefore, the form 
gives us no indication of its ability to affect the federal gov‐
ernment. And the government submitted no evidence at trial 
that a federal agency or department ever received the affida‐
vit,  that  the  federal  government  viewed  or  considered  the 
affidavit  when  disbursing  federal  funds  or  conducting  pro‐
ject audits, or—more fundamentally—that it even knew that 
Missouri  required  such  affidavits.  Nor  can  any  such  infer‐
ence be reasonably drawn; recall that Missouri collected this 
affidavit thirteen months after the project ended and twenty‐
one months after Clark completed his work on the project—
long  after  he  had  been  paid.  Moreover,  the  only  witness 
from the federal government to testify at trial (John Borders) 
made no reference to this affidavit in his testimony. And tes‐
timony  from  MODOT  employee  Ronald  Morris  made  clear 
that  the  federal  and  Missouri  wage  orders  are  separate  and 
distinct, despite both imposing an obligation to pay the same 
hourly rate.2 For these reasons, we agree with Clark that the 

                                                 
2  Note  that  thirty  states,  including  Missouri,  have  their  own  prevailing 

wage  requirement,  which  need  not  mimic  the  federal  prevailing  wage. 
“[N]othing  in  …  the  legislative  history  of  the  Davis‐Bacon  Act  …  sup‐
       
16                                                                  No. 14‐1251 

government  introduced  no  evidence  from  which  a  rational 
trier of fact could conclude that the contents of the affidavit 
were capable of influencing the decisions of the federal gov‐
ernment  beyond  a  reasonable  doubt.  Its  failure  to  do  so  is 
fatal  to  its  materiality  argument.3  Accordingly,  we  reverse 
Clark’s conviction on Count 10. 

                                                 
ports  [the]  contention  that  Congress  intended  to  preempt  broader  pre‐
vailing minimum wage requirements implemented by the states. As the 
Supreme Court acknowledged for the first time over fifty years ago: ‘The 
language  of  the  [Davis‐Bacon]  Act  and  its  legislative  history  plainly 
show that it was not enacted to benefit contractors, but rather to protect 
their employees from substandard earnings by fixing a floor under wages 
on  Government  projects.’”  Frank  Bros.  Inc.  v.  Wisc.  Dept.  of  Transp.,  409 
F.3d  880,  889  (7th  Cir.  2005)  (quoting  United  States  v.  Binghamton  Const. 
Co., 347 U.S. 171, 177 (1954)). Because the federal prevailing wage law is 
a floor, state laws can also add categories of workers to whom it applies. 
Id.  (“[M]ost  [state  prevailing  wage  laws]  contain  categories  of  covered 
employees  or  prevailing  wage  rates  which  differ  from  the  Davis‐Bacon 
Act,  i.e.,  some  states  require  that  a  prevailing  wage  be  paid  to  one  or 
more classifications of employees that are not covered under the Davis‐
Bacon Act.”). 
3  The government spends much of its brief arguing that Clark conflates 

the  elements  of  jurisdiction  and  materiality.  In  the  government’s  view, 
Clark does not make a materiality argument at all, but rather—by noting 
that the MODOT affidavit does not concern matters within the U.S. De‐
partment  of  Labor’s  purview—wages  an  attack  on  the  government’s 
proof of section 1001’s jurisdiction element. As an initial matter, we are 
skeptical that the jurisdiction element is satisfied here. Although federal 
funds were at issue during the project itself, Clark submitted his affidavit 
to  MODOT  (certifying  only  compliance  with  state  law)  long  after  the 
project’s  completion,  and  so,  presumably  long  after  federal  funds  were 
spent.  The  government  makes  no  attempt  to  demonstrate  how  the 
MODOT affidavit could have affected those federal funds or implicated 
some authority delegated to MODOT by the federal government, which 
       
No. 14‐1251                                                                      17 

     B. Materiality of Clark’s Payroll Certifications  
     Clark also insists that the government failed to prove ma‐
teriality concerning Counts 1–9. But he hinges his materiality 
argument not on whether his certifications had the ability to 
influence  the  federal  government,  but  on  whether  he  was 
contractually required to pay Davis‐Bacon wages at all. The 
Davis‐Bacon  Act  provides  that  “every  contract  in  excess  of 
$2,000” that involves the federal government “shall contain a 
provision  stating  the  minimum  wages  to  be  paid  various 
classes  of  laborers  and  mechanics.”  40  U.S.C.  §  3142.  In 
Clark’s  view,  a  party  to  a  contract  that  fails  to  specify  the 
numeric federal prevailing wage cannot be bound to pay it. 
Moreover,  Clark  contends  that  the  “only  wage  order  men‐
tioned  during  trial  was  Annual  Wage  Order  50,  issued  by 
the  ‘Missouri  Highway  and  Transportation  Commission.’” 
Therefore,  Clark  says,  “even  though  the  contract  between 
Clark and Gateway Constructors does reference payment of 
a  ‘prevailing  wage,’  that  rate  (for  purposes  of  Davis‐Bacon) 
was not in the contract and there’s no evidence it ever exist‐
ed.” As best we can tell, Clark’s position seems to be that he 

                                                 
we have suggested is necessary to satisfy jurisdiction in this context. See 
Petullo,  709  F.2d  at  1181  (“We  think  …  at  least  in  the  emergency  relief 
context  it  should  be  the  authorization  of  federal  assistance  that  triggers 
federal jurisdiction under the false statements statute. … [J]urisdiction … 
incorporates  Congress’  intent  that  the  statute  apply  whenever  false 
statements would result in the perversion of the authorized functions of 
a  federal  department  or  agency.”)  (internal  citation  omitted).  Neverthe‐
less, we agree with Clark that his argument speaks primarily to material‐
ity—that is, that the government failed to put on evidence from which a 
rational factfinder could conclude that the statements in Clark’s MODOT 
affidavit had the ability to influence the federal government. 
18                                                     No. 14‐1251 

was  not  contractually  obligated  to  pay  Davis‐Bacon  wages, 
and  thus  any  misstatement  concerning  the  wages  he  paid 
cannot possibly be material to the federal government.  
    As an initial matter, Clark cites no case law for the prop‐
osition  that  the  federal  numerical  prevailing  wage  must  be 
printed  in  a  subcontractor’s  contract  for  Davis‐Bacon  to  ap‐
ply. And, as the government points out, Clark’s contract did 
expressly state that he must pay his drivers the federal pre‐
vailing wage, as set forth by the U.S. Secretary of Labor. As it 
did  with  respect  to  Count  10,  the  government  argues  that 
Clark  conflates  the  elements  of  materiality  and  jurisdiction. 
Here, though, we agree with the government. Clark does not 
argue  that  his  false  statements  did  not  have  a  natural  ten‐
dency  to  influence  the  Department  of  Labor  (the  standard 
for  materiality),  but  instead—in  effect—argues  that  the  De‐
partment  of  Labor  had  no  interest  in  Clark’s  statements 
about wages since (as Clark sees it) he was not contractually 
obligated  to  pay  a  federally‐mandated  wage.  We  find 
Clark’s reasoning wholly unpersuasive.  
    Regardless  of  the  Section  1001  element  that  Clark’s  ar‐
gument purports to target, it is undisputed that in each pay‐
roll certification Clark expressly attested to paying his driv‐
ers  $35.45/hour  and  that  each  form  warned  Clark  that  “a 
willful falsification of any of the above statements may sub‐
ject the contractor or subcontractor to civil or criminal prose‐
cution. See section 1001 of Title 18 and section 231 of Title 31 
of the United States Code.” Moreover, Clark’s contract speci‐
fied  that  he  was  subject  to  Davis‐Bacon’s  requirements  “re‐
gardless of any contractual relationship … between the con‐
tractor or its subcontractors and such laborers and mechan‐
ics.” It is clear then that the government not only had an in‐
No. 14‐1251                                                                         19 

terest in the information contained in these payroll certifica‐
tions, but that a false statement on these forms had a natural 
tendency to influence the federal government in some way. 
And Clark knew that.4  
    In essence, Clark’s argument is that the Davis‐Bacon Act 
did not apply to him, because the contract failed to state the 
numeric prevailing wage. But he was not prosecuted for vio‐
lating the Davis‐Bacon Act; he was prosecuted under section 
1001 for lying about the wages that he paid. And there’s no 
dispute  that  he  did.  Therefore,  Clark’s  so‐called  materiality 
argument speaks mainly to his mens rea—that is, his intent to 
violate the Davis‐Bacon Act itself. That was his unsuccessful 
defense at trial, and Clark does not appeal the jury’s finding. 
Accordingly, we affirm Clark’s convictions on Counts 1–9.  
      C. Loss Caused by Clark’s Misstatements  
    Clark argues that the district court misapplied 18 U.S.C. § 
3663  and,  thus,  that  his  restitution  order  must  be  vacated. 
We  review  the  district  court’s  statutory  authority  to  issue  a 
restitution  order  de  novo.  United  States  v.  Hoskin,  567  F.3d 
329,  331  (7th  Cir.  2009).5  18  U.S.C.  §  3663  permits  a  district 
                                                 
4  In  addition  to  listing  $35.45  on  the  payroll  certifications  as  the  hourly 

wage  Clark  paid  his  employees,  evidence  at  trial  demonstrated  that 
Clark  had  conversations  with  his  truck  drivers,  wherein  he  acknowl‐
edged that he was supposed to be paying them the prevailing wage, but 
that he felt that he was “paying them enough.” As one of the employee 
witnesses testified, it is commonly known by truck drivers that they are 
entitled to be paid the federal prevailing wage on all government jobs.  
5 The government argues that, because Clark did not object to the restitu‐

tion  award  at  sentencing,  the  plain  error  standard  of  review  applies. 
Clark, however, points out that he challenged the characterization of his 
       
20                                                                   No. 14‐1251 

court  to  order  restitution  to  any  victim  of  Clark’s  false 
statements.  18  U.S.C.  §  3663(a)(1)(A).  The  statute  defines 
“victim,” as “a person directly and proximately harmed as a 
result of the  commission of  an offense  for  which  restitution 
may  be  ordered.”6  18  U.S.C.  § 3663(a)(2).  Clark  argues  that 
his  employees  do  not  fit  that  description,  because  his  mis‐
                                                 
employees  as  victims  in  his  objections  to  the  PSR,  in  his  sentencing 
memorandum, and at the sentencing hearing. In any event, the govern‐
ment concedes that if plain error review applies, we may still vacate the 
restitution  order  if  it  “seriously  affects  the  fairness,  integrity  or  public 
reputation of judicial proceedings,” United States v. Randle, 324 F.3d 550, 
555 (7th Cir. 2003). Therefore, if we determine that the employees are not 
“victims,” vacating the award would be appropriate under either stand‐
ard.  
6 Clark repeatedly argues that the statute defines victims in two ways: (1) 

“a person directly and proximately harmed as a result of the commission 
of an offense for which restitution may be ordered,” or (2) “in the case of 
an offense that involves as an element a scheme, conspiracy, or pattern of 
criminal activity, any person directly harmed by the defendant’s criminal 
conduct  in  the  course  of  the  scheme,  conspiracy,  or  pattern.”  But  the 
statute  clearly  says  that  “the  term  ‘victim’  means  a  person  directly  and 
proximately  harmed  as  a  result  of  the  commission  of  an  offense  for 
which  restitution  may  be  ordered  including,  in  the  case  of  an  offense  that 
involves as an element a scheme, conspiracy, or pattern of criminal activity, any 
person directly harmed by the defendant’s criminal conduct in the course of the 
scheme,  conspiracy,  or  pattern.”  18  U.S.C.  §  3663(a)(2)  (emphasis  added). 
This  is  relevant  because  Clark  argues  that  the  government  improperly 
advanced  arguments  to  the  district  court  that  Clark  engaged  in  a 
“scheme,”  and  thus  that  the  government  was  attempting  to  rely  on  the 
second  definition  of  victim  (which  Clark  says  should  not  apply  here). 
The statute makes clear, though, that—scheme or no scheme—only per‐
sons  who  are  directly  and  proximately  harmed  by  the  charged  offense 
may be considered victims.
       
No. 14‐1251                                                       21 

statements  did  not  directly  or  proximately  deprive  them  of 
wages.  Direct  and  proximate  harm  means  that  the  loss 
would  not  have  occurred  “but  for”  the  offense  and  that  it 
was “foreseeable.” See United States v. Donaby, 349 F.3d 1046, 
1053–54 (7th Cir. 2003). Yet, as Clark says, he was convicted 
of lying to the government, not underpaying his employees. 
And, in his view, his lies did not cause his employees to be 
underpaid—they merely covered up the underpayments af‐
ter the fact. As Clark puts it, “[r]egardless of [his] reports to 
agencies,  his  payments  to  his  workers  were  what  they 
were.”  
    With respect to Count 10 concerning the MODOT affida‐
vit  (which,  as  outlined  above,  we  vacate  on  materiality 
grounds  in  any  event),  Clark’s  argument  has  legs.  He  sub‐
mitted  the  affidavit  long  after  the  project’s  completion  and 
long  after  he  and  his  drivers  had  been  paid.  However,  that 
conclusion does not affect his restitution obligation, because 
Clark oversimplifies the issue with respect to Counts 1–9. As 
discussed earlier, the Addendum to Clark’s Hauling Agree‐
ment  acknowledges  the  authority  of  both  the  federal  gov‐
ernment  and  MODOT,  upon  learning  of  a  subcontractor’s 
failure  to  pay  its  employees  the  federal  prevailing  wage,  to 
intervene  and  divert  project  funds  earmarked  for  Clark  to 
his  undercompensated  employees.  We  therefore  agree  with 
the  government  that  Clark’s  false  payroll  certifications  de‐
prived  the  government  of  an  opportunity  to  invoke  this  di‐
version  mechanism  and  make  Clark’s  undercompensated 
employees  whole.  Had  Clark  been  truthful  on  the  certifica‐
tion  forms  (listing  the  real  hourly  wage  he  was  paying  his 
drivers),  his  employees  could  have  been  fully  compensated 
with  funds  that  instead  were  paid  to  him.  Accordingly, 
Clark’s  false  statements  proximately  caused  losses  to  his 
22                                                      No. 14‐1251 

employees in an amount equal to the difference between the 
wages he should have paid them ($35.45/hour) and the wag‐
es he in fact did pay them (roughly $15/hour). We therefore 
affirm the district court’s restitution order. 
      D. The 12-level Loss Enhancement
    We review the district court’s interpretation and applica‐
tion of U.S.S.G. § 2B1.1 de novo. United States v. Johnson, 612 
F.3d 889, 892 (7th Cir. 2010). Loss, for purposes of the section 
2B1.1 enhancement, can be based on either actual or intend‐
ed  losses,  but  the  government  relies  exclusively  on  actual 
loss in defending the district court’s $273,118.43 loss amount 
calculation.  Actual  loss  is  defined  as  “the  reasonably  fore‐
seeable  pecuniary  harm  that  resulted  from  the  offense.”  § 
2B1.1, App. n.3(A).  
    The  parties’  loss  arguments  mostly  resemble  their  argu‐
ments  on  the  topic  of  restitution.  Clark  argues  that  the  dis‐
trict  court  improperly  imposed  a  12‐level  sentencing  en‐
hancement  (which  increased  his  guidelines  range  from  0–6 
months  to  33–41  months)  based  on  a  notion  of  loss  that  his 
reply brief deems “irrational.” The government’s position is 
that if we “concur[] in the district court’s determination that 
the  drivers  were  victims  of  Clark’s  crimes,  then,  logically, 
the difference between what the drivers were paid and what 
Clark said  they  were paid would  be  their loss.”  In the gov‐
ernment’s  view,  the  district  court’s  determination  that 
Clark’s false statements caused his employees actual loss of 
$273,118.43  is  “[c]onsistent  with  basic  reasoning  and  with 
Application Note 3(F)(iii) to U.S.S.G. § 2B1.1.”  
   Application  Note  3(F)(iii)  reads:  “In  a  case  involving  a 
Davis‐Bacon  violation  (i.e.,  a  violation  of  40  U.S.C.  §  3142, 
criminally  prosecuted  under  18  U.S.C.  §  1001),  the  value  of 
No. 14‐1251                                                                       23 

the benefits shall be considered to be not less than the differ‐
ence  between  the  legally  required  wages  and  actual  wages 
paid.”  As  the  government  sees  it,  this  note  makes  the  loss 
question  a  straightforward  one.  But  the  government  seems 
to  overlook  that  the  Note  expressly  states  that  the  “special 
rules”  listed  therein  “shall  be  used  to  assist  in  determining 
loss.” Id. (emphasis added). Application Note 3(F)(iii), there‐
fore,  speaks  to  calculating  the  loss  amount,  not  in  determin‐
ing—without  regard  to  basic  cause  and  effect  principles—
whether the pecuniary harm resulted from the offense in the 
first  place.  Moreover,  the  application  note  refers  to  “bene‐
fits,”  not  “losses,”  rendering  its  guidance  even  less  certain. 
For that reason, we disagree with the government’s sugges‐
tion  (seemingly  endorsed  by  the  sentencing  judge  in  this 
case)  that  any  time  a  Davis‐Bacon‐related  false  statement  is 
at  issue,  regardless  of  whether  that  statement  actually 
caused  loss,  a  sentencing  judge  must  proceed  as  though  it 
did.7  

                                                 
7 For an order of restitution to be appropriate in the Section 1001 context, 

the  false  statements,  not  the  conduct  about  which  those  statements  con‐
cern,  must  have  caused  the  loss.  Comments  made  by  the  trial  judge  at 
sentencing,  though,  suggest  some  misunderstanding  on  this  point.  See 
Sentencing Tr. p. 27–28 (“The Court: Now, Davis Bacon doesn’t contain 
any  provisions  for  criminal  remedies,  so  there  has  to  be  a  vehicle  –  if 
there’s  going  to  be  a  criminal  prosecution  associated  with  Davis Bacon, 
there has to be some other vehicle to bring that prosecution, false state‐
ments … and in fact we have a Davis Bacon issue in this criminal case … 
so  –  there’s  no  question  that  in  terms  of  the  legal  concept  of  proximate 
cause,  the  workers  received  a  difference  in  pay  between  the  prevailing 
wage and what they actually got … so this is just – to me, this is just a 
common  sense,  ready‐made  situation  that  Davis  Bacon  sought  to  pre‐
vent.”). We attribute this confusion to the government’s choice to prose‐
       
24                                                                No. 14‐1251 

    In this case, though—on account of the government’s au‐
thority  to  halt  payments  to  subcontractors  upon  learning 
that  one’s  employees  were  being  undercompensated—
Clark’s  false  payroll  certifications  did  cause  loss  to  his  em‐
ployees.  The  government  never  learned  of  Clark’s  under‐
payments because he lied throughout the project’s duration, 
depriving the government of the opportunity to divert funds 
to his  underpaid  personnel and  cheating  Clark’s  employees 
out of their federally‐mandated wages in the process. There‐
fore,  Application  Note  3(F)(iii)  concerning  loss  calculation  is 
both  relevant  and  instructive.  Although  the  Note  discusses 
“benefits,” not “loss,” we read those terms to be the converse 
of each other in this instance; if Clark benefited in an amount 
equal  to  the  difference  between  the  prevailing  wages  he 
should have paid to his employees and those that he actually 
did pay them, then, of course, his employees suffered losses 
to  that  same  tune.  Accordingly,  we  conclude  that  Clark’s 
false statements did, in fact, cause loss to his employees and 
that  the  district  court  properly  applied  Application  Note 
3(F)(iii) in calculating that loss amount.  
       
       
       
                                                 
cute Clark for making false statements, rather than for committing wire 
or mail fraud. That decision seems to have complicated not only matters 
at  sentencing,  but  virtually  every  issue  in  this  case—right  down  to  the 
elements  of  the  charged  offense.  Nevertheless,  as  we  discuss,  the  sen‐
tencing judge’s understandable confusion about the interplay of the Da‐
vis‐Bacon Act and Section 1001 did not render Clark’s sentence improp‐
er. 
No. 14‐1251                                                25 

                      III. Conclusion 
    For the foregoing reasons, we AFFIRM in part and REVERSE 
in part  the judgment of the district court and remand for re‐
sentencing consistent with this opinion.